Case 5:18-cr-03409-KG Document115 Filed 04/01/19 Page 1 of 1

- FILED

UNITED STATES DISTRICT COUR
LAS CRUCES, NEW MEXICO t

APRO1 209 yy
MITCHELL R. ELFERS

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

CLERK OF COURT
UNITED STATES OF AMERICA, JL LO. ata
Plaintiff,
VS. NO. 18-CR-3409-003 KG

TOMAS FELICIANO FRANCISCO-PEDRO,
a.k.a. Tomas Humberto-Camacho,

Defendant.

ORDER DISMISSING INDICTMENT WITHOUT PREJUDICE
THIS MATTER having come before the Court on the written Motion of the United States
Attomey for the District of New Mexico, for an Order dismissing the Indictment filed on October
17, 2018, and the Court being fully advised in the premises, FINDS that the motion is well-taken
and should be granted.
IT IS THEREFORE ORDERED that the Indictment filed on October 17, 2018, be and
hereby is dismissed without prejudice as to Defendant TOMAS FELICIANO FRANCISCO-

PEDRO.

 
